{¶ 35} I respectfully dissent from the majority opinion.
 {¶ 36} The majority's opinion is premised upon alleged procedural deficiencies with respect to the trial court's entry of default judgment against appellant on August 11, 2004. That judgment was not appealed. Instead appellant appeals the trial court's denial of her Civ. R. 60 (B) motion to vacate that default judgment which was denied by the trial court via Judgment Entry filed September 23, 2005.
 {¶ 37} A motion to vacate under Civ. R. 60 (B) cannot be used as a substitute for a direct appeal. Because the alleged1
notice deficiencies relied upon by the majority to support its decision to reverse and remand this matter could have been raised on direct appeal of the trial court's August 11, 2004 default judgment, consideration of them now is barred under the doctrine of res judicata. Accordingly, I must dissent.
1 I find it unnecessary to determine whether the trial court's notice of potential dismissal was sufficient in this case.